United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 3, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 05-51256
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

JOSE CARMEN LUGO-REGALADO

                     Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1787-ALL
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Jose Carmen Lugo-Regalado (Lugo) appeals the 70-month

sentence imposed following his plea of guilty to illegally

reentering the United States after deportation.    He contends that

his sentence was unreasonable in light of the factors set forth

in 18 U.S.C. § 3553(a).

     Lugo’s sentence was within a properly calculated advisory

guideline range and is presumed reasonable.    See United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).    Giving “great

deference” to such a sentence, and recognizing that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51256
                                 -2-

sentencing court considered all the factors for a fair sentence

under § 3553(a), we conclude that Lugo has failed to rebut the

presumption that his sentence was reasonable.    See Alonzo, 435

F.3d at 554.

     Lugo challenges 18 U.S.C. § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Lugo’s constitutional challenge is

foreclosed by Almendarez-Torres v. United States, 523 U.S. 224,

235 (1998).    Although Lugo contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court

would overrule Almendarez-Torres in light of Apprendi, we have

repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.    See United States v.

Garza-Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126

S. Ct. 298 (2005).   Lugo properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.